Citation Nr: 0937144	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for systolic hypertension.

3.  Entitlement to an initial rating in excess of 30 percent 
for aortic stenosis/congenitally bicuspid aortic valve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  While in August 2008 the Veteran 
requested a Central Office hearing, he thereafter withdrew 
that request in October 2008.  Therefore, Board adjudication 
of the current appeal may go forward without scheduling the 
Veteran for a hearing.

A review of the claims files show that the Veteran's 
representative, in its August 2009 Informal Hearing 
Presentation, raised a claim of entitlement to service 
connection for kidney disease including secondary to his 
already service connected hypertension and/or heart disease.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim for an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee, in April 
2006 the Veteran notified VA that he received treatment for 
this disability at the Williamsburg VA Medical Center.  
However, neither a request for these records nor the records 
themselves appear in the claims files.  Therefore, a remand 
is required to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA adjudicators are deemed to have constructive notice 
of VA treatment records).

While the appeal is in remand status, given the fact that his 
last VA examination is over four and a half years ago, the 
Board also finds that the Veteran should be provided with a 
new VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment).

In readjudicating the Veteran's claim for a higher initial 
evaluation for degenerative joint disease of the left knee, 
the RO should not only consider his painful motion but should 
also consider whether he is entitled to separate ratings for 
lost flexion and lost extension as well as for any 
instability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that evaluation of musculoskeletal disorders rated 
on the basis of limitation of motion requires consideration 
of functional losses due to pain); Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (holding that, while evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided, it is possible for a Veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting different disability ratings); VAOPGCPREC 
23-97 (July 1, 1997) (holding that separate ratings may be 
assigned in cases where the service-connected disability 
includes both arthritis and instability, provided of course, 
that the degree of disability is compensable under each set 
of criteria); and VAOPGCPREC 9-2004 (holding that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261 provided 
that the degree of disability is compensable under each set 
of criteria). 

As to the claim for initial rating in excess of 10 percent 
for systolic hypertension, a review of the record on appeal 
shows that his disability has become worse since his last VA 
examination in October 2005.  For example, a May 2006 
treatment record from Dr. Gary A. Frick both noted that his 
hypertension was difficult to control and that when he was 
first saw the claimant his blood pressure was 200/150 and 
200/100.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(hypertensive vascular disease) (2008)).  Therefore, the 
Board finds that a remand of this claim is also required to 
provide the Veteran with a new VA examination.  Id; also see 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate).

As to the claim for initial rating in excess of 30 percent 
for aortic stenosis/congenitally bicuspid aortic valve (heart 
disease), the Board likewise finds that a remand is required 
for another VA examination because the October 2005 VA 
examiner did not provide an opinion as to the Veteran's 
metabolic equivalents (METS) and this information cannot be 
reliably obtained from any other evidence of record.  See 
38 C.F.R. § 4.104, Diagnostic Code 7000 (valvular heart 
disease) (2008)); also see 38 U.S.C.A. § 5103A(d); McLendon, 
supra.

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should obtain and 
associate with the claims files all of 
the Veteran's outstanding records from 
the Williamsburg VA Medical Center.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Because these 
are Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims files.

2.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination of the left knee.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating knee instability and arthritis, 
the examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his left knee disabilities.  

i.  As to the any left knee 
instability, in addition to any 
other information provided pursuant 
to the AMIE worksheet, the examiner 
should provide an opinion as to 
whether the left knee has recurrent 
subluxation or lateral instability 
and, if so, is it best characterized 
as "slight," "moderate," or 
"severe."

ii.  As to the left knee 
degenerative joint disease, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
flexion and extension, and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of flexion 
and/or extension.  If the Veteran 
describes flare-ups of pain, the 
examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  

3.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a cardiovascular 
examination.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including an 
echocardiogram, must be accomplished and 
all clinical findings should be reported 
in detail.  In accordance with the AMIE 
worksheets for hypertension and heart 
disease, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of his 
hypertension and heart disease.  

i.  As to the hypertension, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
provide an opinion as to whether, 
since May 2005, it is manifested by 
diastolic pressure predominantly 110 
or more or systolic pressure 
predominantly 200 or more; diastolic 
pressure predominantly 120 or more; 
or diastolic pressure predominantly 
130 or more.

Note:  In answering the above question, 
the examiner should take into account 
that hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days. 

ii.  As to the heart disease, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
provide an opinion as to the 
Veteran's METS since May 2005.  The 
examiner should also provide an 
opinion as to whether, since May 
2005, he had left ventricular 
dysfunction and, if so, his ejection 
fraction; whether, since May 2005, 
he had more than one episode of 
acute congestive heart failure in 
the past year; and/or whether, since 
May 2005, he had chronic congestive 
heart failure.

4.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2008). 

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  Such 
readjudication should take into account, 
as to the left knee, any lost motion 
caused by pain and whether separate 
ratings are warranted for lost flexion 
and extension as well as for instability.  
DeLuca, supra; Esteban, supra; VAOPGCPREC 
23-97; and VAOPGCPREC 9-2004.  As to all 
the rating claims, such readjudication 
should also take into account whether 
"staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

